          Case 3:16-md-02741-VC Document 5726 Filed 09/16/19 Page 1 of 1


 1
                                  UNITED STATES DISTRICT COURT
 2
                               NORTHERN DISTRICT OF CALIFORNIA
 3

 4   IN RE: ROUNDUP PRODUCTS LIABILITY                        MDL No. 2741
 5   LITIGATION
                                                         Case No. 3:17-cv-00781-VC
 6

 7         This document relates to:                  [PROPOSED] ORDER RE:
                                                      STIPULATION TO REMOVE
 8
           PAUL GALVAN                                PLAINTIFF GALVAN FROM WAVE I
 9                   Plaintiff,

10         v.
11         MONSANTO COMPANY,
                     Defendant
12

13
                                                                           16th          September
14         Upon consideration of the Parties’ Letter Brief, it is on this _______day of __________ ,
15   2019 hereby:
16         ORDERED that Paul Galvan, Case No. 3:17-cv-00781, will be removed from Wave I.

17
                                                       ____________________________
18                                                     VINCE CHHABRIA
                                                       United States District Judge
19
20

21

22

23

24

25

26

27
28
                                       1
        PROPOSED ORDER RE: STIPULATION TO REMOVE PLAINTIFF GALVAN FROM
                                     WAVE I
